Citation Nr: 1211559	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  09-03 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for claimed residuals of a left ulnar nerve transposition.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The Veteran served on active duty from August 1971 to November 1979, from January 1983 to April 1983, and from January 1991 to December 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision by the RO.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran claims service connection for the residuals of a left ulnar nerve transposition as due to the service-connected left wrist disability.  The Veteran is currently service connected for status post wrist fusion and a left wrist scar, secondary to an injury during service.

The report referable to a June 2008 VA examination stated that the Veteran's left wrist neuropathy was reasonably related to his wrist injury in service, but found that "the left ulnar neuropathy and the left upper extremity radiculopathy are not as clearly related to the left wrist injury, and reflect other medical issues."

The Board does not find that this opinion is dispositive of the question as to the issue of whether the Veteran's claimed neuropathy was related to his service-connected left wrist disability.  The Board notes that the examiner does not state clearly that this condition was not related to his service-connected wrist disability; he simply stated that it was not as clearly related as the Veteran's left wrist neuropathy.  

Further, this opinion does not address the issue of whether the service-connected left wrist disability aggravated the left ulnar disability as asserted by the Veteran's representative in a recent statement.

As such, the Board finds that the Veteran should be provided with another VA examination in order to ascertain whether the Veteran's current left elbow neuropathy was related to the initial injury sustained during service or was caused or aggravated  by the service-connected left wrist disability.  

Accordingly, the case is REMANDED to the RO for the following action: 

1.  The RO should take appropriate steps to contact the Veteran and request that he provide the names and addresses of all health care providers who have treated him for the claimed left ulnar neuropathy.  After obtaining any required releases, the RO should take all indicated action to obtain copies of any relevant clinical records and associate them with the Veteran's claims folder.  

2.  The RO then should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed residuals of a left ulnar nerve transposition.  The claims file should be made available to the examiner for review in connection with his evaluation.

After reviewing the record and examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current residual disability due to the left ulnar nerve transposition is due to an injury or other event of his period of active service or was caused or aggravated by the service-connected left wrist disability.  

A complete rationale for any opinion expressed should be provided, and if it is not possible to express an opinion without resort to speculation, an explanation for why that is so should be made. 

3.  After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


